Opinion by
Judge Hargis:
The court might in its discretion allow the reply to be filed aftei the time prescribed by law. Section 161, Myers’ Code.
But Sec. 142 required “the petition, answer, and reply” to be verified by the affidavit of the party. To have the reply verified was a right in the defendant over which the court had no discretion. The defendants did nothing to waive that right, but upon the contrary insisted upon it, and the court erred in permitting the reply to be filed out of term time without verification.
Wherefore judgment is reversed and the cause is remanded with directions to overrule the motion to file the reply, and for further proper proceedings.